Citation Nr: 1441387	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  05-17 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for hammertoes of the left foot, for the rating period prior to January 30, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served for twenty years on active duty from March 1984 to March 2004.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision of the RO that, in pertinent part, granted service connection for hammertoes of the left foot evaluated as 0 percent (noncompensable) disabling effective April 1, 2004. The Veteran timely appealed for a higher initial rating.

In September 2007, the Board denied the Veteran's claim.  The Veteran appealed the September 2007 Board decision to the United States Court of Appeals for Veterans Claims (hereinafter, the Court).  In a December 2008 Order, the Court granted a joint motion for partial remand, vacating, in pertinent part, the September 2007 Board decision that denied a higher initial rating for hammertoes, and remanding the matter for additional proceedings.

Consistent with the Court's Order, the Board remanded the matter for additional development in August 2009, September 2011, November 2011, and November 2012.  Subsequently, the matter was returned to the Board; and in April 2013, the Board granted a 10 percent disability rating for service-connected hammertoes of the left foot, effective January 30, 2012.  The Veteran again appealed to the Court.

In a December 2013 Order, the Court granted a joint motion for partial remand, and vacated the portion of the April 2013 Board decision that denied an initial compensable evaluation for hammertoes of the left foot prior to January 30, 2012, and remanded the matter to the Board for additional proceedings.

In a January 2014 decision, the Board denied the claim for an initial compensable disability rating for hammertoes prior to January 30, 2012.  The Veteran again appealed to the Court.  In an April 2014 Order, the Court granted a joint motion for partial remand and vacated that portion of the January 2014 Board decision that denied an initial compensable evaluation for hammertoes of the left foot prior to January 2012, and remanded the matter to the Board.  

The Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is therefore not raised by the record, and it unnecessary to remand the matter for further action.

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Since the effective date of service connection, the Veteran's left foot hammertoes have affected the second, third, fourth and fifth digits and have caused left foot pain, severe at times, which collectively, more nearly approximates all left toes hammer.  


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but no higher, for the service-connected left foot hammertoes have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks the maximum 10 percent schedular rating for his left foot hammertoes.  See June 2005 VA Form 9 and attachments.  As the Board is granting the requested 10 percent for hammertoes of the left foot, this is considered a complete grant of benefits on appeal and therefore VA's duties to notify and assist the Veteran in the development of his claim have been satisfied.  See 38 C.F.R. § 3.159.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of foot pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

The Veteran has a noncompensable rating for his hammertoes of the left foot prior to January 30, 2012 under Diagnostic Code 5282.  Under Diagnostic Code 5282, a noncompensable rating is appropriate for hammer toe affecting single toes.  Hammer toe involving all toes, unilateral, without clawfoot, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2013).  

Service treatment records at the time of the Veteran's retirement examination in March 2004 show complaints of foot trouble, and that the Veteran was unable to extend fully the toes on his left foot.  The examiner noted hammertoes of left foot, not considered disabling; and that a surgical release was recommended, but that the Veteran declined.  Another report at the time of discharge noted hammertoes of the second, third, fourth, and fifth toes of the left foot.

In June 2005, the Veteran described his left foot condition as hammertoes and claw toes.  He indicated that walking, jogging, or just prolonged standing caused intense pain in the joints of his feet; and that he experienced pain daily in his feet.

The report of a May 2004 VA (contract) examination revealed a history of hammertoes of the left foot.  The Veteran reported no problems with his feet at rest, but that he had pain and stiffness on standing and walking.  He reported that, whenever he ran or jogged, too much pressure was applied to the area, causing a lot of pain in the middle toes of his left foot.  The Veteran reported that he ran four-to-five miles every one-to-two weeks.

Examination of the Veteran's feet in May 2004 revealed calluses under the metacarpal phalangeal joints of the first and fifth toes.  There was no evidence of painful motion of the feet, but dorsiflexion of the toes produced pain in some toes.  There was no edema, disturbed circulation, atrophy, or tenderness.  There was some slight tenderness of the calluses and the toes.  There was limitation of dorsiflexion of the ankle due to surgery that was done in childhood.  Palpation of the metatarsal heads of the toes produced a moderate amount of tenderness.  He had hammertoes of the second, third, and fourth toes.  There was no evidence of Morton's neuroma.  The Veteran had no significant hallux valgus or hallux rigidus. He had no problems with standing and walking. X-rays revealed hammertoes, slight hallux valgus, and possible flattening of the plantar angle; there was no fracture or bone destruction.  The diagnosis was hammertoes of the left foot.

Quite significantly, the Veteran's feet were not examined by VA between the May 2004 VA examination and a January 2012 VA examination.  

During the January 2012 VA examination, the Veteran reported pain on use of the feet, without swelling; and that his symptoms were not relieved by arch supports.  He reported extreme tenderness of the plantar surface of the feet.  There was objective evidence of marked pronation affecting both feet, with weight-bearing line falling over or medial to the great toe.  Degenerative or traumatic arthritis was documented in the left foot.  The examiner noted that the Veteran's foot condition impacted his ability to exercise, stand, and walk for long periods of time.  Examination revealed hammertoes of the second, third, fourth, and fifth toes.  There was no acquired claw foot.  Findings included pes planus with pronation, heel spur syndrome, and plantar fasciitis of both feet.

Here, throughout the rating period prior to January 30, 2012, the Veteran consistently reported pain in his left toes with prolonged standing and walking, severe at times.  While there is evidence of painful motion on dorsiflexion of some toes, X-ray evidence from May 2004 did not reveal arthritis or degenerative changes involving groups of minor joints of the left foot at that time.

Despite the lack of documented arthritis prior to January 2012, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Notably, the Court found that this is not limited to arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

To summarize, the Veteran's overall disability picture in 2004 at the time of discharge included painful hammertoes of the second, third, fourth, and fifth toes.  The VA examiner in May 2004 found no painful motion of the left foot ,but there was painful motion of the toes of the left foot.  Inexplicably, the May 2004 examination report also notes the Veteran's reports of pain and stiffness on standing and walking; yet, the examiner found that the Veteran had "no problems with standing and walking."  The May 2004 examination was a general medical examination addressing a variety of claimed disabilities and the findings regarding the Veteran's left hammertoes are vague and inconsistent with the other evidence of record, leaving doubt as to the level of severity prior to January 2012.  Evidence both before and after the May 2004 VA examination notes that the second, third, fourth, and fifth toes are hammered, but the May 2004 examiner found only three toes hammered.  Further, the May 2004 examiner noted the Veteran's reports of pain on standing and walking, but then said that there were no problems standing and walking.  

The Veteran's report of pain is competent, and there is no reason to doubt the Veteran's credibility in this regard.  As such, the Board finds the Veteran's reports of the severity of his hammertoes to be more persuasive than the May 2004 examination report.  

Furthermore, there is a nearly 8-year gap between the May 2004 examination and the January 2012 examination which shows arthritis on x-ray.  As such it would be unreasonable to find that the Veteran's disability did not worsen until the date of the January 2012 examination or that arthritis was not present at any time prior to January 2012, as nearly 8 years had passed since the May 2004 examination.  The Veteran has always reported pain in his toes of the left foot, and there is medical documentation that four out of five toes have been hammer since service.  In other words, the Veteran does not have pain alone, without a disability.  The Veteran's pain has been specifically attributable to his documented hammertoe disability.  

Because the record leaves doubt as to whether the Veteran's hammertoes of the left foot caused less pain in May 2004 as they did in January 2012, the Board must resolve all doubt in favor of the Veteran and find that the overall disability picture Veteran's hammertoes were no less severe in 2004 as they were found to be in 2012.  There is no intervening medical evidence to suggest otherwise.  

Accordingly, for the entire appeal period, Veteran's hammer toes of the left foot have been productive of complaints of pain, weakness, stiffness, and fatigability.  As noted previously, in Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Here, the Veteran's hammertoes have always impacted the Veteran's ability to stand, walk, and run normally.  Further, 38 C.F.R. § 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton, supra, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context (as is the case here), the Board should address its applicability.  In the instant case, the Board finds that the Veteran's left foot hammertoes have been manifested by subjective complaints of pain, weakness, stiffness, and fatigability since the effective date of service connection.  Therefore, pursuant to Mitchell, Burton, and 38 C.F.R. §§ 4.40, 4.59, the Veteran is entitled to an initial 10 percent rating for such disability.

Furthermore, the objective evidence of record shows that the Veteran has 4 hammertoes of the left foot.  The criteria under Diagnostic Code 5282 allows for a 10 percent rating for all toes hammer.  As 4/5ths of this criteria are met, the criteria for the higher, 10 percent rating under Diagnostic Code 5282 are more nearly approximated.  Significantly, when, as here, a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

This is the highest schedular evaluation under Diagnostic Code 5282.  The overall evidence prior to January 30, 2012, does not reflect moderate injury of the left foot to warrant a rating in excess of 10 percent under Diagnostic Code 5284 for other foot disabilities.  Further there is no other diagnostic code pertaining to the feet that would more accurately reflect the Veteran's service-connected hammertoes disability than Diagnostic Code 5282.  (See Diagnostic Codes 5276-5284).  As noted above, the Veteran's hammertoe disability is limited to pain and limited motion of the Veteran's toes, not his foot.  

For the foregoing reasons, and in resolving any doubt in favor of the Veteran, an initial 10 percent disability evaluation for the Veteran's hammertoes of the left foot, for the rating period prior to January 30, 2012, is warranted.

Finally, there is no evidence that the manifestations of the Veteran's service-connected left hammertoes are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The Veteran's left foot hammertoes are manifested by limitation of motion, pain on motion, and stiffness.  All of these symptoms have been contemplated for in the 10 percent rating assigned.  Furthermore, these symptoms are contemplated by the regulations at 38 C.F.R. §§  4.40, 4.45 and 4.59 and the Veteran's disability rating reflects application of these regulations.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where the signs and symptoms of the Veteran's service-connected hammertoe disability is addressed by the relevant criteria discussed above.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  There are no additional symptoms that are not adequately addressed by the rating schedule.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, neither an exceptional nor an unusual disability picture is found, and referral of this case for consideration of an extra-schedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Furthermore, the Veteran specifically requested a 10 percent rating for his hammertoes in his substantive appeal and has not since argued that a 10 percent rating would not be adequate.  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition; and, there are no additional symptoms that have not been attributed to the Veteran's service-connected hammertoes or his service-connected HIV.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

An initial disability rating of 10 percent, but no higher, is granted for left foot hammertoes from the effective date of service connection.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


